DETAILED ACTION
This office action is a response to an application filed on 03/03/2022, in which claims 1-15 are pending and ready for examination. 
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6 and 11 are rejected under 35 U.S.C 103 (a) as being unpatentable over UBABYASHI et al. (hereinafter, “UBABYASHI”; WO 2018021100) in view of YE et al. (hereinafter, “YE”; WO 2018075745) in view of YERRAMALLI et al.(hereinafter, “YERRAMALLI”; 20170347353) and in further view of YERRAMALLI et al. (hereinafter, “YERRAMALLI-976”; CN 109891976). (For citation purposes, examiner has used English translations of WO 2018021100 and CN 109891976. The original arts and the English translations describe the same inventions. The publication date of WO 2018021100 is Feb/01/2018, and the filing date for CN 109891976 is Oct/05/2017. Therefore, both arts are qualified as prior arts under 35 U.S.C 103).
In response to claim 1,  
UBABYSHI teaches a method of transmitting an uplink a signal by a user equipment (UE) operating in a wireless communication system, the method comprising: receiving information on a physical uplink control channel (PUCCH) resource (paragraph 48, transmitting control channel information by an eNB is read as receiving by UE); and
transmitting a PUCCH including uplink control information (UCI) based on the information on the PUCCH resource (paragraph 37 teaches transmitting UCI by an UE, paragraph 50, using (PUCCH ) RBs by the for the transmission of PUCCH teaches this limitation),
UBABYSHI does not teach explicitly about wherein a first interlace and a second interlace are configured by the information on the PUCCH resource. 
YE teaches wherein a first interlace and a second interlace are configured by the information on the PUCCH resource (paragraph 98, repeating an UCI in every interlace teaches using multiple or using a first and second interlace, paragraph 99, subframe is equated to PUCCH resource, paragraph 100, cell specific timing advance (TA) is equated to information, triggering a cell specific timing advance for UL transmission is interpreted as configuring information on the PUCCH subframe),
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify UBABYSHI to use a first interlace and a second interlace are configured by the information on the PUCCH resource as taught by YE because it would allow using autonomous transmission within a gap of transmission opportunity. 
UBABYSHI and YE don’t teach explicitly about wherein based on (1) an index of the second interlace being higher than an index of the first interlace.
YERRAMALLI teaches wherein based on (1) an index of the second interlace being higher than an index of the first interlace; (paragraph 80, using interlace diversity is interpreted as using multiple or first and second interlaces, paragraph 92 teaches using interlace index for PUCCH, and using interlace index is interpreted as an index of the second interlace can be higher than the index of the first interlace) and 
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify UBABYSHI and YE to use an index of the second interlace being higher than an index of the first interlace as taught by YERRAMALLI because it would allow mapping UCIs to subframes based on received indication in order to ensure using a common platform for multiple technologies. 
UBABYSHI, YE and YERRAMALLI don’t teach explicitly about a number of physical resource blocks (PRBs) for transmitting the UCI less than or equal to a number of PRBs of the first interlace, the PUCCH is transmitted in the first interlace among the first and second interlaces, and wherein the number of PRBs of the first interlace is 10 or 11. 
YERRAMALLI-976 teaches (ii) a number of physical resource blocks (PRBs) for transmitting the UCI less than or equal to a number of PRBs of the first interlace (page 13, lines 49 to page 14, lines 14 teaches using UCI and resource elements or PRBs, transmission of control transmission is read as transmitting,  configuring interleave parameters (e.g. number of resource elements) interpreted as transmitting the UCI less than or equal to a number of PRBs of the first interlace), the PUCCH is transmitted in the first interlace among the first and second interlaces (page 13, lines 49 to page 14, lines 14, using interleaving pattern such as resource elements in each contagious part of interlace explicitly teaches using multiple interlace or first and second interlace, transmission of control transmission such as PUCCH is read as transmitting via PUCCH), and
wherein the number of PRBs of the first interlace is 10 or 11 (fig, 4, element 415, page 13, lines 49 to page 14, lines 14,  resource unit 415 teaches in figure 4 using 10 or 11 PRBs).
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify UBABYSHI, YE and YERRAMALLI to use a number of physical resource blocks (PRBs) for transmitting the UCI less than or equal to a number of PRBs of the first interlace, using PUCCH is transmitted in the first interlace among the first and second interlaces and wherein the number of PRBs of the first interlace is 10 or 11 as taught by YERRAMALLI-976 because it would allow improving methods, systems, devices, or apparatuses that support the coexistence of interleaved uplink transmissions and continuous uplink transmissions using different waveform types. 
In response to claim 6,  
UBABYSHI teaches a user equipment (UE) configured to transmit an uplink signal in a wireless communication system, the UE comprising: at least one transceiver; at least one processor; and at least one memory operably connected to the at least one processor and configured to store instructions that, when executed, cause the at least one processor to perform operations comprising (paragraphs 17-19 teaches these limitations):
receiving information on a physical uplink control channel (PUCCH) resource; and transmitting a PUCCH including uplink control information (UCT) based on the information on the PUCCH resource, wherein a first interlace and a second interlace are configured by the information on the PUCCH resource, wherein based on (1) an index of the second interlace being higher than an index of the first interlace and (ii) a number of physical resource blocks (PRBs) for transmitting the UCI less than or equal to a number of PRBs of the first interlace, the PUCCH is transmitted in the first interlace among the first and second interlaces, and wherein the number of PRBs of the first interlace is 10 or 11 (these limitations are identical to claim 1, therefore, they are rejected exactly as claim 1).
In response to claim 11,  
UBABYSHI teaches an apparatus for a user equipment (UE), the apparatus comprising: at least one processor; and at least one computer memory operably connected to the at least one processor and configured to, when executed, cause the at least one processor to perform operations comprising (paragraphs 17-19 teaches these limitations):
receiving information on a physical uplink control channel (PUCCH) resource; and transmitting a PUCCH including uplink control information (UCT) based on the information on the PUCCH resource, wherein a first interlace and a second interlace are configured by the information on the PUCCH resource, wherein based on (i) an index of the second interlace being higher than an index of the first interlace and (ii) a number of physical resource blocks (PRBs) for transmitting the UCI less than or equal to a number of PRBs of the first interlace, the PUCCH is transmitted in the first interlace among the first and second interlaces, and wherein the number of PRBs of the first interlace is 10 or 11 (these limitations are identical to claim 1, therefore, they are rejected exactly as claim 1).
Claims 2, 7 and 12 are rejected under 35 U.S.C 103 (a) as being unpatentable over UBABYASHI et al. (hereinafter, “UBABYASHI”; WO 2018021100) in view of YE et al. (hereinafter, “YE”; WO 2018075745) in view of YERRAMALLI et al.(hereinafter, “YERRAMALLI”; 20170347353) in view of YERRAMALLI et al. (hereinafter, “YERRAMALLI-976”; CN 109891976) and in further view of LEE et al. (hereinafter, “LEE”; 20210160732). (For citation purposes, examiner has used English translations of WO 2018021100 and CN 109891976. The original arts and the English translations describe the same inventions. The publication date of WO 2018021100 is Feb/01/2018, and the filing date for CN 109891976 is Oct/05/2017. Therefore, both arts are qualified as prior arts under 35 U.S.C 103).
In response to claims 2, 7 and 12,  
UBABYSHI, YE, YERRAMALLI and YERRAMALLI-976 don’t teach explicitly about claims 2, 7 and 12. 
LEE teaches wherein whether the number of PRBs for transmitting the UCI is less than or equal to the number of the PRBs of the first interlace is determined based on the size of the UCI and the coding rate (paragraph 114, determining the CRC bits for UCI  payload that is lower than or equal than a coding rate is taken as determining based on the size of the UCI and the coding rate, and using giving minimum number of PRBs based on at least the number of bits on the UCI payload is read as determining number of PRBs for transmitting the UCI is less than or equal to the number of the PRBs of the first interlace, CRC bit in code block is equated to code rate).
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify UBABYSHI, YE, YERRAMALLI and YERRAMALLI-976 to use the number of PRBs for transmitting the UCI is less than or equal to the number of the PRBs of the first interlace is determined based on the size of the UCI and the coding rate as taught by LEE because it would allow configuring code for a payload for uplink control information (UCI) and to perform rate matching of the coded bits of the pay load in order for uplink an downlink communication efficiency.
Claims 4-5, 9-10 and 14-15 are rejected under 35 U.S.C 103 (a) as being unpatentable over UBABYASHI et al. (hereinafter, “UBABYASHI”; WO 2018021100) in view of YE et al. (hereinafter, “YE”; WO 2018075745) in view of YERRAMALLI et al.(hereinafter, “YERRAMALLI”; 20170347353) in view of YERRAMALLI et al. (hereinafter, “YERRAMALLI-976”; CN 109891976) and in further view of MARINIER et al. (hereinafter, “MARINIER”; WO 2018231728). (For citation purposes, examiner has used English translations of WO 2018021100 and CN 109891976. The original arts and the English translations describe the same inventions. The publication date of WO 2018021100 is Feb/01/2018, and the filing date for CN 109891976 is Oct/05/2017. Therefore, both arts are qualified as prior arts under 35 U.S.C 103).
In response to claims 4, 9 and 14, 
UBABYSHI, YE, YERRAMALLI and YERRAMALLI-976 don’t teach explicitly about claims 4, 9 and 14. 
MARINIER teaches wherein the first and second interlaces include a same number of PRBs based on a PUCCH format of the PUCCH being a PUCCH format 3 (paragraph 122, part (i), including one or more for PUCCH format in a PUCCH configuration is read as using format 3, paragraph 122, part (vii), assigning PUCCH transmission to one or more interlaces with a PRB or BWP is interpreted as using same number of PRB for multiple or first and second interlaces).
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify UBABYSHI, YE, YERRAMALLI and YERRAMALLI-976 to use first and second interlaces include a same number of PRBs based on a PUCCH format of the PUCCH being a PUCCH format 3 as taught by MARINIER because it would provide a reliable control signal for new radio (NR) system using a transmission profile associate with a uplink control signal (UCI). 
In response to claims 5, 10 and 15,
UBABYSHI, YE, YERRAMALLI and YERRAMALLI-976 don’t teach explicitly about claim 5, 10 and 15.
MARINIER teaches wherein the PUCCH is transmitted based on a specific PUCCH format, and wherein the specific PUCCH format is a PUCCH format 3 (paragraph 117 is read as performing PUCCH transmission, paragraph 122, part (i), including one or more for PUCCH format in a PUCCH configuration is read as PUCCH is transmitted based on a specific PUCCH format 3), and the number of PRBs of the first interlace is 10 and a number of PRBs of the second interlace is 10 based on the PUCCH format 3 (paragraph 122, part (vii), assigning PUCCH transmission to one or more interlaces with a PRB or BWP is interpreted as using PRBs of the first interlace is 10 and a number of PRBs of the second interlace is 10 based on the PUCCH format 3) .
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify UBABYSHI, YE, YERRAMALLI and YERRAMALLI-976 to use a PUCCH is transmitted based on a specific PUCCH format, and wherein the specific PUCCH format is a PUCCH format 3 and the number of PRBs of the first interlace is 10 and a number of PRBs of the second interlace is 10 based on the PUCCH format 3 as taught by MARINIER because it would provide a reliable control signal for new radio (NR) system using a transmission profile associate with a uplink control signal (UCI). 
Allowable Subject Matter
Claims 3, 8 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
WO 2018021100……paragraphs 17-19, 35-37, 40-42 and 48-54.
WO 2018075745……..paragraphs 98-99.
CN 109891976………..pages 13-14.
WO 2018231728……...paragraph 117 and 122.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABUSAYEED HAQUE whose telephone number is (571)270-7252. The examiner can normally be reached 9 am -7:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ABUSAYEED M HAQUE/Examiner, Art Unit 2466                                                                                                                                                                                                        
/DIANE L LO/Primary Examiner, Art Unit 2466